Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant's amendment filed on 2/16/22.

Allowed Claims
Claims 1, 3, 7, 13, 17, 20, 22, 26-28, 31 and 42-60 are allowed.

Reason for Allowance
In response to the rejection filed 11/16/21, applicant has submitted claim amendments filed on 2/16/22. The claims as now drafted are therefore free of the prior art.

Conclusion
Claims 1, 3, 7, 13, 17, 20, 22, 26-28, 31 and 42-60 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671
	
/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658